        Case 2:18-bk-14940-NB                      Doc 38 Filed 03/28/19 Entered 03/28/19 10:20:01                                     Desc
                                                    Main Document    Page 1 of 2



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
445 West Palmdale Blvd., Suite I
Palmdale, CA 93551

A true and correct copy of the foregoing document entitled (specify): ORDER TO SHOW CAUSE WHY SYNCHRONY
AND CIR LAW FIRM SHOULD NOT BE SANCTIONED FOR VIOLATING THE AUTOMATIC AND/OR CO-DEBTOR
STAY will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
3/27/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Kathy Dockery (TR): efiling@CH13LA.com
United States Trustee (LA): ustpregion16.la.ecf@usdoj.gov
Hale Andrew Antico, Attorney for Debtor(s): hantico@scvbankruptcy.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 3/27/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Judge: Neil Bason: 255 E. Temple Street; #1552, Los Angeles, CA 90012
Debtor Georgetta Ciufo: 39537 Dijon Lane; Palmdale, CA 93551


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 3/27/2019                     Hale Andrew Antico                                               /s/ Hale Andrew Antico
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:18-bk-14940-NB                      Doc 38 Filed 03/28/19 Entered 03/28/19 10:20:01                                     Desc
                                                    Main Document    Page 2 of 2



CONTINUED SERVICE LIST:

Obtained from FDIC website
Synchrony Bank
Attn: Officer
170 West Election Road, Suite 125
Draper, UT 84020
BY CERTIFIED MAIL
https://research.fdic.gov/bankfind/detail.html?bank=27314&name=Synchrony%20Bank&searchName=&searc
hFdic=&city=&state=&zip=&address=&tabId=2



Obtained from Letterhead and Summons
CIR Law Offices International
Attn: Officer or Managing/General Agent
2650 Camino Del Rio North, #308
San Diego, CA 92108



Counsel for Synchrony at March 21, 2019 hearing
Raffi Kassabian, Esq
ReedSmith, LLP
355 South Grand Avenue, #2800
Los Angeles, CA 90071




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
